Citation Nr: 0218062	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney 
disorder. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from January 
1962 to January 1964.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Huntington, West Virginia (RO).


REMAND

In the substantive appeal received in June 2002, the 
veteran requested a hearing at the RO before a member of 
the Board.  The veteran has not, however, been provided an 
opportunity to present such testimony as requested.  
Accordingly, this case is remanded to the RO for the 
following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


